DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  the limitation "…or less carbon atoms" must be changed to "…or fewer carbon atoms".  Appropriate correction is required.

Claim Interpretation
Claims 1-7 are composition claims. Claim 1 recites the limitation "the standard calibration solution being used in quantitative measurement using a mass spectrometry device." The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hauser ("Development of a liquid chromatography–tandem mass spectrometry method for the determination of 23 endogenous steroids in small quantities of primate urine," J. Chromatogr. B 2008; IDS).
Regarding claims 1-7, Hauser discloses a standard calibration solution ("mix standard" after dilution to 0.1-1000 ng/mL, page 102, last sentence of first para.; section 2.8.1, page 104; Table 2, page 107) comprising: 
water (dilution with 30% acetonitrile with water, page 102, last sentence of first para.); 
a non-alcoholic solvent that is acetonitrile and that is mixed with the water (dilution with 30% acetonitrile with water, page 102, last sentence of first para.;); and 
a steroid hormone that is fat soluble and is testosterone (Testosterone and/or Internal standard d3-Testosterone (page 102, first para.; Table 2);
a content of the non-alcoholic solvent being 20% by volume or more and 40% by volume or less (dilution of 10 µg/mL in methanol with 30% acetonitrile in water to provide 0.1-1000 ng/mL, page 102, last sentence of first para.).
the standard calibration solution being used in quantitative measurement using a mass spectrometry device (section 2.3, page 102; section 2.8.1, page 104).
Hauser discloses that "A mix standard was prepared at 10 µg /mL in methanol and diluted to give working solutions at 0.1–1000 ng/mL with 30% acetonitrile in water" (page 102, last sentence of first para.). Accordingly, the initial volume of methanol was diluted 10-fold to provide a 1000 ng/mL working solution and diluted 10,000-fold to provide a 0.1 ng/mL working solution. Consequently, Hauser's working solutions at 0.1–1000 ng/mL range in volume from 10% to 0.01% methanol, with the remainder of the 90% - 99.99% volume being 7:3 water:acetonitrile. This means that the volume of 1000 ng/mL working solution is 10% methanol, 63% water, and 27% acetonitrile, and the other working solutions have lower amounts of methanol, to as little as 0.1% methanol in the 0.1 ng/mL working solution. Claim 1 uses the inclusive transitional term "comprising," which does not exclude additional, unrecited elements such as 10%-0.1% methanol.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797